United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1323
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Eric W. Northern,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 7, 2009
                                 Filed: July 30, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Eric Northern appeals the 180-month prison sentence the district court1 imposed
after he pleaded guilty to being a felon in possession of firearms in violation of 18
U.S.C. §§ 922(g)(1), 924(e). His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), seeking to withdraw and questioning (1) whether the district
court erred in considering Northern’s prior burglary convictions to be violent felonies,
and (2) whether the sentence was reasonable.



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
      We reject these challenges. The prior Missouri convictions for first- and
second-degree burglary constituted violent felonies for purposes of section 924(e), see
18 U.S.C. § 924(e)(2)(B)(ii) (defining “violent felony” in relevant part as “burglary”);
Mo. Rev. Stat. §§ 569.160, 569.170 (defining first- and second-degree burglary as
knowing unlawful entry into building for purpose of committing crime therein);
Taylor v. United States, 495 U.S. 575, 598, 602 (1990); and Northern has failed to
show that his sentence--which was the statutory minimum and was 8 months below
the applicable Guidelines range--is unreasonable, see United States v. Wadena, 470
F.3d 735, 737 (8th Cir. 2006); United States v. Gregg, 451 F.3d 930, 937 (8th Cir.
2006) (rejecting argument that district court has discretion to determine whether
ultimate sentence is reasonable and impose non-Guidelines sentence even when
portion of sentence is result of mandatory minimum sentence; “Booker [FN United
States v. Booker, 543 U.S. 220 (2005).] does not relate to statutorily-imposed
sentences”); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only
authority for district court to depart from statutory minimum sentence is found in 18
U.S.C. § 3553(e) and (f), which apply only when government makes motion for
substantial assistance or defendant qualifies for safety-valve relief).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw on the condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                          -2-